Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 16, 2018

                                     No. 04-17-00489-CV

                                         Paul BLACK,
                                           Appellant

                                               v.

      Mikal WATTS; Watts Guerra LLP; James R. Harris; and Harris & Greenwell, LLP,
                                     Appellees

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-20874
                      Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER
       The appellees’ brief was originally due to be filed on January 3, 2018. The appellees’
first motion for extension of time was granted, extending the deadline for filing the brief to
February 2, 2018. By order dated February 2, 2018, the court also granted the appellees’ second
motion for extension of time extending the deadline to file the brief to February 16, 2018. On
February 15, 2018, the appellees filed a third motion requesting an additional fourteen-day
extension of time to file the brief to March 2, 2018, for a total extension of almost sixty days.
The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE
APPELLEES WILL BE GRANTED. The appellees’ brief must be filed by March 2, 2018.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2018.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court